DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 19-20 of application (15/993,052, hereafter ‘052) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 and 5 of U.S. Patent No. 10,011,371 (hereafter ‘371) in view of Alshdaifat (WO 2014/106814 A2) and Ohtomo et al. (Patent No.: US 8,953,933 B2).

Below is the table of comparison between claims in cases involved in this double patenting rejection. Differences are underlined. 

Subject Application Claim Text 
Application # 15/993,052 (hereafter ‘052)
Conflicting Patent Claim Text
US Patent # 10,011,371 (hereafter ‘371)
1. A control device, comprising: a processing circuit configured to: control a flight of a flight vehicle device in accordance with flight information including at least flight path information of the flight vehicle device, the flight vehicle device including an imaging device, acquire, using a sensor, state information of the flight vehicle device, determine, from a start of a reduction in speed of the flight vehicle, whether the flight vehicle device has entered a photographing area around a photographing point, determine whether the state information of the flight vehicle device indicates a stable state by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold, determine whether the flight vehicle device reaches a photographing point, and control the imaging device to capture an image of a target during the stable state of the flight vehicle device at the photographing point, wherein the processing circuit is further configured to activate a shutter of the imaging device when the attitude of the flight vehicle device is determined to be stable.
1.  A control device comprising: processing circuitry configured to adjust 
a light amount of an illuminating device according to an inclination of a body 
of a flight vehicle device that has an imaging device configured to photograph 
a photographing target and the illuminating device configured to illuminate the photographing target, and operate a shutter of an imaging device when a movement speed of the flight vehicle device is equal to or lower than a 
predetermined value and movement acceleration of the flight vehicle device is 
equal to or lower than a predetermined value.
5. The control device according to claim 1, wherein the processing 
circuitry is further configured to turn on the illuminating device when 
entering a photographing area in a vicinity of a photographing point at which 
the flight vehicle device photographs the photographing target.
2. (Original) The control device according to claim 1, wherein the flight vehicle device includes an illumination device, and the processing circuit is further configured to cause the illumination device to emit light when the flight vehicle device is within a predetermined distance of the target.
5.  The control device according to claim 1, wherein the processing circuitry is further configured to turn on the illuminating device when entering a photographing area in a vicinity of a photographing point at which 
the flight vehicle device photographs the photographing target.
3. The control device according to claim 2, wherein the light emitted by the illumination device is modulated based on a body position of the flight vehicle device.
1. “adjust a light amount of an illuminating device according to an inclination of a body of a flight vehicle device”.
3.  The control device according to claim 1, wherein the inclination of the 
body is an inclination with respect to the photographing target.
4. The control device according to claim 3, wherein the light emitted by the illumination device is modulated so that the target is uniformly illuminated.
4.  The control device according to claim 1, wherein the processing 
circuitry is further configured to adjust a light amount of the illuminating 
device so that illuminance of a photographing plane of the photographing target becomes substantially uniform.
19. A control method, comprising: controlling, with circuitry, a flight of a flight vehicle device in accordance with flight information including at least flight path information of the flight vehicle device, the flight vehicle device including a imaging device; acquiring, by the circuitry and using a sensor, state information of the flight vehicle device; determine, by the circuitry, whether the state information of the flight vehicle device indicates a stable by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether an absolute value of a movement acceleration of the flight vehicle device is below a second threshold; determining, by the circuitry, from a reduction in speed of the flight vehicle, whether the flight vehicle device reaches a photographing point; and controlling, by the circuitry, the imaging device to capture an image of a target during the stable state of the flight vehicle device at the photographing point; and activating a shutter of the imaging device when the attitude of the flight vehicle device is determined to be stable.
1.  A control device comprising: processing circuitry configured to adjust 
a light amount of an illuminating device according to an inclination of a body 
of a flight vehicle device that has an imaging device configured to photograph 
a photographing target and the illuminating device configured to illuminate the 
photographing target, and operate a shutter of an imaging device when a 
movement speed of the flight vehicle device is equal to or lower than a 
predetermined value and movement acceleration of the flight vehicle device is 
equal to or lower than a predetermined value.
5. The control device according to claim 1, wherein the processing 
circuitry is further configured to turn on the illuminating device when 
entering a photographing area in a vicinity of a photographing point at which 
the flight vehicle device photographs the photographing target.
20.A non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by processing circuitry, cause the processing circuitry to perform a method comprising: controlling a flight of a flight vehicle device in accordance with flight information including at least flight path information of the flight vehicle device, the flight vehicle device including a imaging device; acquiring, using a sensor, state information of the flight vehicle device; determine whether the state information of the flight vehicle device indicates a stable state by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether an absolute value of a movement acceleration of the flight vehicle device is below a second threshold; determining whether the flight vehicle device reaches a photographing point; controlling the imaging device to capture an image of a target during the stable state of the flight vehicle device at the photographing point; and activating a shutter of the imaging device when the attitude of the flight vehicle device is determined to be stable.
1.  A control device comprising: processing circuitry configured to adjust 
a light amount of an illuminating device according to an inclination of a body 
of a flight vehicle device that has an imaging device configured to photograph 
a photographing target and the illuminating device configured to illuminate the 
photographing target, and operate a shutter of an imaging device when a 
movement speed of the flight vehicle device is equal to or lower than a 
predetermined value and movement acceleration of the flight vehicle device is 
equal to or lower than a predetermined value.
5. The control device according to claim 1, wherein the processing 
circuitry is further configured to turn on the illuminating device when 
entering a photographing area in a vicinity of a photographing point at which 
the flight vehicle device photographs the photographing target.



Regarding claim 1, all limitations are included in claim 1 & 5 of the stated patent ‘371 except the features as discussed below and the differences thereof about feature “from a start of a reduction in speed of the flight vehicle  and by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold” in claim 1 of the subject application '052 teaches by patent ‘371  “a movement speed of the flight vehicle device is equal to or lower than a predetermined value and movement acceleration of the flight vehicle device is equal to or lower than a predetermined value  and operate a shutter of an imaging device when a movement speed of the flight vehicle device is equal to or lower than a predetermined value and movement acceleration of the flight vehicle device is equal to or lower than a predetermined value” here operate a shutter of an imaging device with same conditions of speed and acceleration  is considered as determining those two conditions.   

Patent ‘371 does not teach acquire, using a sensor, state information of the flight vehicle device 
	Alshdaifat teaches acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).
	
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 t in view of Alshdaifat to incorporate a sensor to acquire flight state information to keep the drone 20 at position that cameras 22 are keeping a distance away from him to get manage to get a photo of him (page 5, lines 20-21).

Combination of Patent ‘371 and Alshdaifat does not disclose determine, from a reduction in speed of the flight vehicle, whether the flight vehicle device has entered a photographing area around a photographing point.

 Ohtomo teaches determine, from a reduction in speed of the flight vehicle, rom a reduction in speed of the flight vehicle (column 11, lines 38-41, “the UAV 1 reaching the photographing point first maintains itself (the UAV 1a) at the position of the photographing point by hovering and waits until the other UAV 1b reaches the photographing point”, here hovering means stop from a speed that is reducing speed),  whether the flight vehicle device has entered a photographing area (Abstract, “measuring a position of the flying vehicle by the GPS device, a step where each of the flying vehicle reaches each corresponding photographing point area) and maintains the position of the photographing point area”) around a photographing point (FIG. 1, column 5, lines 46-50, “reference numeral 38 represents a satellite, which issues a signal for position measurement to a GPS, and reference numeral 39 represents agricultural products”)

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 and Alshdaifat in view of Ohtomo to incorporate image capturing technique during a stable state (air vehicle reached at the photographing point) to improve measurement accuracy by aerial photogrammetry (Ohtomo, column 1, lines 66-67).

	Regarding claim 2, patent ‘371 as modified above further teaches the limitation in claim 5.    
	Regarding claim 3, patent ‘371 as modified above further teaches the limitation in claim 1 and 3.   

Regarding claim 4, patent ‘371 as modified above further teaches the limitation in claim 4.

Regarding claim 19, all limitations are included in claim 1 & 5 of the stated patent ‘371 except the features as discussed below and the differences thereof about feature “by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold” in claim 1 of the subject application '052 teaches by patent ‘371  “operate a shutter of an imaging device when a movement speed of the flight vehicle device is equal to or lower than a predetermined value and movement acceleration of the flight vehicle device is equal to or lower than a predetermined value” here operate a shutter of an imaging device with same conditions of speed and acceleration  is considered as determining those two conditions.
Patent ‘371 does not teach acquire, using a sensor, state information of the flight vehicle device.
	Patent ‘371 teaches acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 t in view of Alshdaifat to incorporate a sensor to acquire flight state information to keep the drone 20 at position that cameras 22 are keeping a distance away from him to get manage to get a photo of him (page 5, lines 20-21).

Combination of Patent ‘371 and Alshdaifat teaches a movement acceleration but does not disclose an absolute values of a movement acceleration.

Combination of Patent ‘371 and Alshdaifat does not disclose determine whether the flight vehicle device has entered a photographing area around a photographing point.
 Ohtomo teaches determine, from a reduction in speed of the flight vehicle, rom a reduction in speed of the flight vehicle (column 11, lines 38-41, “the UAV 1 reaching the photographing point first maintains itself (the UAV 1a) at the position of the photographing point by hovering and waits until the other UAV 1b reaches the photographing point”, here hovering means stop from a speed that is reducing speed), whether the flight vehicle device has entered a photographing area (Abstract, “measuring a position of the flying vehicle by the GPS device, a step where each of the flying vehicle reaches each corresponding photographing point area) and maintains the position of the photographing point area”) around a photographing point (FIG. 1, column 5, lines 46-50, “reference numeral 38 represents a satellite, which issues a signal for position measurement to a GPS, and reference numeral 39 represents agricultural products”)

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 and Alshdaifat in view of Ohtomo to incorporate image capturing technique during a stable state (air vehicle reached at the photographing point) to improve measurement accuracy by aerial photogrammetry (Ohtomo, column 1, lines 66-67).

Regarding claim 20, all limitations are included in claim 1 & 5 of the stated patent ‘371 except the features as discussed below and the differences thereof about feature “by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold” in claim 1 of the subject application '052 teaches by patent ‘371  “operate a shutter of an imaging device when a movement speed of the flight vehicle device is equal to or lower than a predetermined value and movement acceleration of the flight vehicle device is equal to or lower than a predetermined value” here operate a shutter of an imaging device with same conditions of speed and acceleration  is considered as determining those two conditions.
Patent ‘371 does not teach acquire, using a sensor, state information of the flight vehicle device. 
	Patent ‘371 teaches acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 t in view of Alshdaifat to incorporate a sensor to acquire flight state information to keep the drone 20 at position that cameras 22 are keeping a distance away from him to get manage to get a photo of him (page 5, lines 20-21).

Combination of Patent ‘371 and Alshdaifat does not disclose determine whether the flight vehicle device has entered a photographing area around a photographing point.
 Ohtomo teaches determine whether the flight vehicle device has entered a photographing area (Abstract, “measuring a position of the flying vehicle by the GPS device, a step where each of the flying vehicle reaches each corresponding photographing point area) and maintains the position of the photographing point area”) around a photographing point (FIG. 1, column 5, lines 46-50, “reference numeral 38 represents a satellite, which issues a signal for position measurement to a GPS, and reference numeral 39 represents agricultural products”)

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 and Alshdaifat in view of Ohtomo to incorporate image capturing technique during a stable state (air vehicle reached at the photographing point) to improve measurement accuracy by aerial photogrammetry (Ohtomo, column 1, lines 66-67).

Claim 13 of application (15/993,052, hereafter ‘052) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of U.S. Patent No. 10,011,371 (hereafter ‘371) in view of Alshdaifat (WO 2014/106814 A2), Yamaguchi et al. (Pub. No.: US 2015/0181095A1) and Ohtomo et al. (Patent No.: US 8,953,933 B2).

Below is the table of comparison between claims in cases involved in this double patenting rejection. Differences are underlined. 

Subject Application Claim Text 
Application # 15/993,052 (hereafter ‘052)
Conflicting Patent Claim Text
US Patent # 10,011,371 (hereafter ‘371)
13. A control device, comprising: a processing circuit configured to: control a flight of a flight vehicle device in accordance with flight information including at least flight path information of the flight vehicle device, the flight vehicle device including an imaging device, acquire, using a sensor, state information of the flight vehicle device, determine,  from a start of a reduction in speed of the flight vehicle reduction in speed of the flight vehicle, whether the flight vehicle device has entered a photographing area around a photographing point, determine whether the state information of the flight vehicle device indicates a stable state by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold, determine whether the flight vehicle device reaches a photographing point, and control the imaging device to capture an image of a target during flight of the flight vehicle device in case that it is determined that the state information indicates the stable state of the flight vehicle at the photographing point, wherein a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance.
1.  A control device comprising: processing circuitry configured to adjust 
a light amount of an illuminating device according to an inclination of a body 
of a flight vehicle device that has an imaging device configured to photograph 
a photographing target and the illuminating device configured to illuminate the 
photographing target, and operate a shutter of an imaging device when a 
movement speed of the flight vehicle device is equal to or lower than a 
predetermined value and movement acceleration of the flight vehicle device is 
equal to or lower than a predetermined value.
5. The control device according to claim 1, wherein the processing 
circuitry is further configured to turn on the illuminating device when 
entering a photographing area in a vicinity of a photographing point at which 
the flight vehicle device photographs the photographing target.


Regarding claim 13, all limitations are included in claim 1 & 5 of the stated patent ‘371 except the features as discussed below and the differences thereof about feature “from a start of a reduction in speed of the flight vehicle  and by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold” in claim 1 of the subject application '052 teaches by patent ‘371  “a movement speed of the flight vehicle device is equal to or lower than a predetermined value and operate a shutter of an imaging device when a movement speed of the flight vehicle device is equal to or lower than a predetermined value and movement acceleration of the flight vehicle device is equal to or lower than a predetermined value” here operate a shutter of an imaging device with same conditions of speed and acceleration  is considered as determining those two conditions.
Patent ‘371 does not teach acquire, using a sensor, state information of the flight vehicle device 
	Patent ‘371 teaches acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 t in view of Alshdaifat to incorporate a sensor to acquire flight state information to keep the drone 20 at position that cameras 22 are keeping a distance away from him to get manage to get a photo of him (page 5, lines 20-21).

	The combination of Patent ‘371 and Alshdaifat does not discloses 
camera but does not disclose wherein a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance. 

Yamaguchi teaches a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance (paragraph, [0062], photographic gain and a photographic shutter speed are set automatically or in accordance with user settings).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 and Alshdaifat in view of Yamaguchi to set a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance so that a sharp and smooth image can be displayed on the LCD monitor (Yamaguchi, paragraph [0062]).

 Combination of Patent ‘371 and Alshdaifat and Yamaguchi does not disclose determine whether the flight vehicle device has entered a photographing area around a photographing point.
 Ohtomo teaches determine whether, from a reduction in speed of the flight vehicle, from a reduction in speed of the flight vehicle (column 11, lines 38-41, “the UAV 1 reaching the photographing point first maintains itself (the UAV 1a) at the position of the photographing point by hovering and waits until the other UAV 1b reaches the photographing point”, here hovering means stop from a speed that is reducing speed) the flight vehicle device has entered a photographing area (Abstract, “measuring a position of the flying vehicle by the GPS device, a step where each of the flying vehicle reaches each corresponding photographing point area) and maintains the position of the photographing point area”) around a photographing point (FIG. 1, column 5, lines 46-50, “reference numeral 38 represents a satellite, which issues a signal for position measurement to a GPS, and reference numeral 39 represents agricultural products”)

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Patent ‘371 and Alshdaifat in view of Ohtomo to incorporate image capturing technique during a stable state (air vehicle reached at the photographing point) to improve measurement accuracy by aerial photogrammetry (Ohtomo, column 1, lines 66-67).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 1 changes appear to be unsupported by the original discloser and the applicant has not pointed where in the original specification that support can be found, new matter situation. 
Claims 2-4, 11-12, 17-18 are also rejected as depend on rejected base claim under 35 USC 112.

Regarding claim 13 changes appear to be unsupported by the original discloser and the applicant has not pointed where in the original specification that support can be found, new matter situation.
Claims 14-16 are also rejected as depend on rejected base claim under 35 USC 112.

Regarding claim 19 changes appear to be unsupported by the original discloser and the applicant has not pointed where in the original specification that support can be found, new matter situation.  

Regarding claim 20 changes appear to be unsupported by the original discloser and the applicant has not pointed where in the original specification that support can be found, new matter situation.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshdaifat (WO 2014/106814 A2) in view of Ohtomo et al. (Patent No.: US 8,953,933 B2).

Regarding claim 1, Alshdaifat teaches a control device (FIG. 1-3), comprising: a processing circuit configured to: control a flight (page 6, lines 6-9) of a flight vehicle device (FIG. 1, drone 20) in accordance with flight information including at least flight path information of the flight vehicle device (page 1, lines 27-29) , the flight vehicle device including an imaging device (FIG. 1, camera 22), acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).

Alshdaifat does not disclose determine, from a reduction in speed of the flight vehicle, whether, from a reduction in speed of the flight vehicle, from a reduction in speed of the flight vehicle, the flight vehicle device has entered a photographing area around a photographing point, determine whether the state information of the flight vehicle device indicates a stable state by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold, determining whether the flight vehicle device reaches a photographing point; and control the imaging device to capture an image of a target during the stable state of the flight vehicle device, wherein the processing circuit is further configured to activate a shutter of the imaging device when the altitude of the flight vehicle device is determined to be stable.

Ohtomo teaches determine, from a reduction in speed of the flight vehicle (column 11, lines 38-41, “the UAV 1 reaching the photographing point first maintains itself (the UAV 1a), at the position of the photographing point by hovering and waits until the other UAV 1b reaches the photographing point”, here hovering means stop from a speed that is reducing speed), whether the flight vehicle device has entered a photographing area (Abstract, “measuring a position of the flying vehicle by the GPS device, a step where each of the flying vehicle reaches each corresponding photographing point area) and maintains the position of the photographing point area”) around a photographing point (FIG. 1, column 5, lines 46-50, “reference numeral 38 represents a satellite, which issues a signal for position measurement to a GPS, and reference numeral 39 represents agricultural products”), determine whether the state information of the flight vehicle device indicates a stable state (column 1, lines 8-11, “a step where each of the flying vehicle reaches each corresponding photographing point area and maintains the position of the photographing point area”) by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold (column 10, lines 29-32, “The flight plan, for instance, is planned in such a manner that each of the UAV 1a and the UAV 1b carries out photographing over a range to be measured 40 at a flight course as set up, at a flying height as set up, at a flying speed as set up”,  at photographic point set up of flight movement speed must be equal to or below some threshold) and determining whether a movement acceleration of the flight vehicle device is below a second threshold (column 6, lines 51-59, “A tilt sensor 37 is provided at a position as required on the camera” and “a sudden tilting of the gimbal 14 caused by the change of acceleration of the vehicle body 3 is detected.  The detection result of the tilt sensor 37 is sent to a control device”, at photographic point the change of acceleration of the vehicle body is detected must be equal to or below some threshold), determine whether the flight vehicle device reaches the photographic point (column 2, lines 11-12, “a step of acquiring a time when the flying vehicle finally reaches the photographing point area”), and control the imaging device to capture an image of a target during the stable state of the flight vehicle  device at the photographing point (column 2, lines 12-14, a step of setting up a shutter timing time after a predetermined time from the moment when the flying vehicle has finally reached the photographing point area, and a step of taking aerial photographs); the processing circuit is further configured to activate a shutter of the imaging device when the altitude of the flight vehicle device is determined to be stable (column 3, lines 34-35, “a step of setting up a shutter timing time after a predetermined time from the moment when the flying vehicle has finally reached the photographing point area, and a step of taking aerial photographs by the two or more flying vehicles at the shutter timing time”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat in view of Ohtomo to incorporate image capturing technique during a stable state (air vehicle reached at the photographing point) to improve measurement accuracy by aerial photogrammetry (Ohtomo, column 1, lines 66-67).

Regarding claim 2, Alshdaifat as modified above further teaches the flight vehicle device includes an illumination device (FIG. 1, light 26), and the processing circuit is further configured to cause the illumination device to emit light when the flight vehicle device is within a predetermined distance of the target (FIG. 5-B and page 5, lines 17-22) .

Regarding claim 17, Alshdaifat as modified above further teaches the flight information is determined relative to a horizontal plane (FIG. 3 and 5-A).

 	Regarding claim 18, Alshdaifat as modified above further teaches the flight information is determined relative to the target (page 5, lines 17-21 and page 6 lines 6-7).

Regarding claim 19, Alshdaifat teaches controlling (page 6, lines 6-9), with circuitry, a flight of a flight vehicle device (FIG. 1, drone 20) in accordance with flight information including at least flight path information of the flight vehicle device (page 1, lines 27-29), the flight vehicle device including a imaging device (FIG. 1, camera 22); acquiring, by the circuitry and using a sensor (page 1, line 19-22), state information of the flight vehicle device.

Alshdaifat does not disclose determine, from a start of a reduction in speed of the flight vehicle, whether the flight vehicle device has entered a photographing area around a photographing point, determining whether the state information of the flight vehicle device indicates a stable state by determine whether determine whether  a movement speed of the flight vehicle device is equal to or below a first threshold and a movement acceleration of the flight vehicle device is below a second threshold; determining, by the circuitry, whether the flight vehicle device reaches a photographing point;, and controlling, by the circuitry, the imaging device to capture an image of a target during the stable state of the flight vehicle device at the photographing point; and activating a shutter of the imaging device when the attitude of the flight vehicle device is determined to be stable; 

Ohtomo teaches determine whether , from a start of a reduction in speed of the flight vehicle (column 11, lines 38-41, “the UAV 1 reaching the photographing point first maintains itself (the UAV 1), at the position of the photographing point by hovering and waits until the other UAV 1 reaches the photographing point”, here hovering means stop from a speed that is reducing speed) the flight vehicle device has entered a photographing area (Abstract, “measuring a position of the flying vehicle by the GPS device, a step where each of the flying vehicle reaches each corresponding photographing point area and maintains the position of the photographing point area”) around a photographing point (FIG. 1, column 5, lines 46-50, “reference numeral 38 represents a satellite, which issues a signal for position measurement to a GPS, and reference numeral 39 represents agricultural products”), determining whether the state information of the flight vehicle device indicates a stable state (column 1, lines 8-11, “a step where each of the flying vehicle reaches each corresponding photographing point area and maintains the position of the photographing point area”) by determine whether  a movement speed of the flight vehicle device is equal to or below a first threshold (column 10, lines 29-32, “The flight plan, for instance, is planned in such a manner that each of the UAV 1a and the UAV 1b carries out photographing over a range to be measured 40 at a flight course as set up, at a flying height as set up, at a flying speed as set up”,  at photographic point set up of flight movement speed must be equal to or below some threshold) and determine whether  a movement acceleration of the flight vehicle device is below a second threshold (column 6, lines 51-59, “A tilt sensor 37 is provided at a position as required on the camera” and “a sudden tilting of the gimbal 14 caused by the change of acceleration of the vehicle body 3 is detected.  The detection result of the tilt sensor 37 is sent to a control device”, at photographic point the change of acceleration of the vehicle body is detected must be equal to or below some threshold); determining, by the circuitry, whether the flight vehicle device reaches a photographing point (column 2, lines 11-12, “a step of acquiring a time when the flying vehicle finally reaches the photographing point area”); and controlling, by the circuitry, the imaging device to capture an image of a target during the stable state of the flight vehicle device at the photographing point (column 2, lines 12-14, a step of setting up a shutter timing time after a predetermined time from the moment when the flying vehicle has finally reached the photographing point area, and a step of taking aerial photographs); and activating a shutter of the imaging device when the attitude of the flight vehicle device is determined to be stable (column 3, lines 34-35, “a step of setting up a shutter timing time after a predetermined time from the moment when the flying vehicle has finally reached the photographing point area, and a step of taking aerial photographs by the two or more flying vehicles at the shutter timing time”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat in view of Ohtomo incorporate image capturing technique during a stable state (air vehicle reached at the photographing point) to improve measurement accuracy by aerial photogrammetry (Ohtomo, column 1, lines 66-67).

Combination of Alshdaifat and Ohtomo teaches a movement acceleration (Ohtomo, column 6, lines 51-59) but does not disclose an absolute values of a movement acceleration.

Regarding claim 20, Alshdaifat  teaches controlling a flight of flight (FIG. 1, drone 20) vehicle device in accordance with flight information including at least flight path information of the flight vehicle device (page 1, lines 27-29), the flight vehicle device including a imaging device (FIG. 1, camera 22); acquiring, by the circuitry and using a sensor (page 1, line 19-22), state information of the flight vehicle device; and controlling, by the circuitry and using the state information of the flight vehicle device.

Alshdaifat does not disclose determine, from start of a reduction in speed of the flight vehicle, whether the flight vehicle device has entered a photographing area around a photographing point, determining whether the state information of the flight vehicle device indicates a stable state by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold and determining whether a movement acceleration of the flight vehicle device is below a second threshold; and controlling the imaging device to capture an image of a target during flight of the flight vehicle device in case that it is determined that the state information indicates the stable state of the flight vehicle.

Ohtomo teaches determine whether the flight vehicle device has entered a photographing area (Abstract, “measuring a position of the flying vehicle by the GPS device, a step where each of the flying vehicle reaches each corresponding photographing point area and maintains the position of the photographing point area”) around a photographing point (FIG. 1, column 5, lines 46-50, “reference numeral 38 represents a satellite, which issues a signal for position measurement to a GPS, and reference numeral 39 represents agricultural products”) determining whether the state information of the flight vehicle device indicates a stable state (column 1, lines 8-11, “a step where each of the flying vehicle reaches each corresponding photographing point area and maintains the position of the photographing point area”) by determining whether a movement speed of the flight vehicle device is equal to or below a first threshold (column 10, lines 29-32, “The flight plan, for instance, is planned in such a manner that each of the UAV 1a and the UAV 1b carries out photographing over a range to be measured 40 at a flight course as set up, at a flying height as set up, at a flying speed as set up”,  at photographic point set up of flight movement speed must be equal to or below some threshold) and determining whether a movement acceleration of the flight vehicle device is below a second threshold (column 6, lines 51-59, “A tilt sensor 37 is provided at a position as required on the camera” and “a sudden tilting of the gimbal 14 caused by the change of acceleration of the vehicle body 3 is detected.  The detection result of the tilt sensor 37 is sent to a control device”, at photographic point the change of acceleration of the vehicle body is detected must be equal to or below some threshold), at photographic point flight movement acceleration must be equal to or below some threshold); determining whether the flight vehicle device reaches a photographing point (column 2, lines 11-12, “a step of acquiring a time when the flying vehicle finally reaches the photographing point area”); controlling the imaging device to capture an image of a target during the stable state of the flight vehicle device at the photographing point (column 2, lines 12-14, a step of setting up a shutter timing time after a predetermined time from the moment when the flying vehicle has finally reached the photographing point area, and a step of taking aerial photographs); and activating a shutter of the imaging device when the attitude of the flight vehicle device is determined to be stable (column 3, lines 34-35, “a step of setting up a shutter timing time after a predetermined time from the moment when the flying vehicle has finally reached the photographing point area, and a step of taking aerial photographs by the two or more flying vehicles at the shutter timing time”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat in view of Ohtomo to incorporate image capturing technique during a stable state (air vehicle reached at the photographing point) to improve measurement accuracy by aerial photogrammetry (Ohtomo, column 1, lines 66-67).

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshdaifat and Ohtomo as applied to claim 2 above, and further in view of Garcia et al. (Pub. No.: US 2017/0221394 Al).

Regarding claim 3, combination of Alshdaifat and Ohtomo teaches limitations of claims 1 and 2 but does not disclose the light emitted by the illumination device is modulated based on a body position of the flight vehicle device.

Garcia teaches the light emitted by the illumination device is modulated based on a body position of the flight vehicle device (paragraphs [0044], [0045]).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat and Ohtomo in view of Garcia to incorporate the feature the illumination device is modulated based on a body so that the drones represent the image by means of emitted light from their respective light sources (Garcia, paragraph [0044]).

Regarding claim 4, Garcia as modified above further teaches the light emitted by the illumination device is modulated so that the target is uniformly illuminated (claim 5).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshdaifat and Ohtomo as applied to claim 2 above, and further in view of Callou (Pub. No.: US 2012/0091260 A1).

Regarding claim 11, combination of Alshdaifat, Ohtomo and Wehrenberg teaches limitations of claim 1 but does not disclose the movement speed of the flight vehicle device linearly decreases when the flight vehicle device enters the photographic area.

Callou teaches the movement speed of the flight vehicle device linearly decreases when the flight vehicle device enters he photographic area (claim 1).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat and Ohtomo in view of Garcia to incorporate the feature regarding speed of the flight vehicle device linearly decreases for stabilizing the drone with a zero horizontal linear speed and a zero tilt angle relative to the ground (Callou, claim 1).

Claims 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alshdaifat and Ohtomo  as applied to claim 1 above, and further in view of Enomoto (GB 253067 A) .

Regarding claim 12, Combination of Alshdaifat and Ohtomo teaches all  limitations of claim 1, but does not discloses the acceleration of the flight vehicle device according to a parabola of negative values.

Enomoto teaches the acceleration of the flight vehicle device according to a parabola of negative values (FIG. 3 (b)).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat and Ohtomo in view of Enomoto to incorporate parabola of negative values which is common technique of in aerial vehicle movement acceleration.

Regarding claim 15, Combination of Alshdaifat and Ohtomo  teaches imaging device (camera) but does not explicitly disclose the processing circuit is configured to stop modulation of the light emitted by the illumination device when a shutter of the imaging device is activated.

Enomoto teaches the processing circuit is configured to stop modulation of the light emitted by the illumination device when a shutter (FIG. 2, 5-7, 26) of the imaging device is activated (page 17 lines 1-8).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat and Ohtomo in view of Enomoto to incorporate shutter mechanism for effective shutter exposer time in accordance to object brightness (Enomoto, page 17, lines 2-3).

Regarding claim 16, Alshdaifat as modified above further teaches the control device according to claim 15, wherein the processing circuit is configured to turn off the illumination device when activation of the shutter is complete and image capture has ended (Enomoto, page 17. Lines 9-15).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alshdaifat (WO 2014/106814 A2) in view of Ohtomo al. (Patent No.: US 8,953,933 B2) and further in view of Yamaguchi et al. (Pub. No.: US 2015/0181095A1).

Regarding claim 13,  Alshdaifat teaches a control device (FIG. 1-3), comprising: a processing circuit configured to: control a flight (page 6, lines 6-9) of a flight vehicle device (FIG. 1, drone 20) in accordance with flight information including at least flight path information of the flight vehicle device (page 1, lines 27-29) , the flight vehicle device including an imaging device (FIG. 1, camera22), acquire, using a sensor (page 1, line 19-22), state information of the flight vehicle device (page 5, lines 17-22).

Alshdaifat does not disclose determine, from a reduction in speed of the flight vehicle, whether the flight vehicle device has entered a photographing area around a photographing point, determine whether the state information of the flight vehicle device indicates a stable state by determine whether a movement speed of the flight vehicle device is equal to or below a first threshold and determine whether a movement acceleration of the flight vehicle device is below a second threshold, determine whether the flight vehicle device reaches a photographing point, and control the imaging device to capture an image of a target during flight of the flight vehicle device in case that it is determined that the state information indicates the stable state of the flight vehicle at the photographing point, wherein a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance.

Ohtomo teaches determine whether ,from a reduction in speed of the flight vehicle (column 11, lines 38-41, “the UAV 1 reaching the photographing point first maintains itself (the UAV 1), at the position of the photographing point by hovering and waits until the other UAV 1 reaches the photographing point”, here hovering means stop from a speed that is reducing speed), the flight vehicle device has entered a photographing area (Abstract, “measuring a position of the flying vehicle by the GPS device, a step where each of the flying vehicle reaches each corresponding photographing point area) and maintains the position of the photographing point area”) around a photographing point (FIG. 1, column 5, lines 46-50, “reference numeral 38 represents a satellite, which issues a signal for position measurement to a GPS, and reference numeral 39 represents agricultural products”), determine whether the state information of the flight vehicle device indicates a stable state (column 1, lines 8-11, “a step where each of the flying vehicle reaches each corresponding photographing point area and maintains the position of the photographing point area”) by determine whether a movement speed of the flight vehicle device is equal to or below a first threshold (column 10, lines 29-32, “The flight plan, for instance, is planned in such a manner that each of the UAV 1a and the UAV 1b carries out photographing over a range to be measured 40 at a flight course as set up, at a flying height as set up, at a flying speed as set up”,  at photographic point set up of flight movement speed must be equal to or below some threshold)  and determine whether a movement acceleration of the flight vehicle device is below a second threshold (column 6, lines 51-59, “A tilt sensor 37 is provided at a position as required on the camera” and “a sudden tilting of the gimbal 14 caused by the change of acceleration of the vehicle body 3 is detected.  The detection result of the tilt sensor 37 is sent to a control device”, at photographic point the change of acceleration of the vehicle body is detected must be equal to or below some threshold), determine whether the flight vehicle device reaches a photographic point (column 2, lines 11-12, “a step of acquiring a time when the flying vehicle finally reaches the photographing point area”), and control the imaging device to capture an image of a target during flight of the flight vehicle device in case that it is determined that the state information indicates the stable state of the flight vehicle at the photographing point (column 2, lines 12-14, a step of setting up a shutter timing time after a predetermined time from the moment when the flying vehicle has finally reached the photographing point area, and a step of taking aerial photographs);

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat in view of  Ohtomo to incorporate image capturing technique during a stable state (air vehicle reached at the photographing point) to improve measurement accuracy by aerial photogrammetry (Ohtomo, column 1, lines 66-67).

Combination of Alshdaifat and Ohtomo teaches camera but does not disclose wherein a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance. 

Yamaguchi teaches a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance (paragraph, [0062], photographic gain and a photographic shutter speed are set automatically or in accordance with user settings).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Alshdaifat and Ohtomo in view of Yamaguchi to set a shutter speed and photographing gain of the imaging device are set and stored in the imaging device in advance so that a sharp and smooth image can be displayed on the LCD monitor (Yamaguchi, paragraph [0062]).

Regarding claim 14, Yamaguchi as modified above further teaches circuit is further configured to activate a shutter of the imaging device (paragraph [0068]) based on the shutter speed and photographing gain stored in the imaging device (paragraph [0062]).

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
A) obviousness- type Nonstatutory double patenting rejection applied as Applicant's amendment necessitated the new ground(s) of rejection.

B) Regarding independent claims 1, 13, 19 and 20, Applicant argues that “The Office Action argues that "hovering means stop from a speed that is reducing speed." However, hovering or stopping is not the same as a start of a reduction in speed of the flight vehicle. Thus, Ohtomo would not have cured the acknowledged deficiency of Alshdaifat”.

	Upon further review on secondary reference Ohmoto, Examiner respectfully disagrees. As Ohtomo further teaches in column 11, lines 38-41 teaches “determine, from a reduction in speed of the flight vehicle, whether the flight vehicle device has entered a photographing area around a photographing point”. As UAV1a entered the photographing area and hovering over a photographing area, and wait until other UAV1b, so becoming to a stop position moving UAV 1a has to reduced speed entering the photographing area, which is a start of a reduction in speed of the UAV1.

Rejection of all dependent claims are sustained for dependents from independent rejected claims 1, 13, 19 and 20.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831